DETAILED ACTION

A response was received on 31 December 2020.  By this response, Claims 1, 2, 6, 7, 12, and 16 have been amended.  No claims have been added or canceled.  Claims 1, 2, 6-13, and 16-20 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 31 December 2020 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1, 2, 6-13, and 16-20 under 35 U.S.C. 101, and with particular reference to independent Claim 1, Applicant argues that the rejection and prior response to arguments ignored specific technical functions recited in Claim 1, asserting that the specification describes a technological solution to the technical problem of securely protecting sensitive information stored in databases (pages 13-14 of the present response, citing paragraphs 0017 and 0020 of the published application).  Applicant states that the solution is achieved by separation of data elements and data storage functionalities (page 13 of the present response) and improved technical operations and improved computing functionalities (page 14 of the present response).  However, it is not clear what aspects of the claim are being described as a “technological solution”.  Having different locations for storing different types of data is not a technological solution; rather, this is merely organizational in nature.  Applicant does not state what improved technical operations or improved computing 
.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claim 1 has been amended to recite “the matching request including identification information of the set of identification information of the first person and excluding any token of the set of tokens associated with the first person” and “the first token different from any token of the set of tokens associated with the first person”.  Independent Claims 2 and 12 have been amended to recite similar limitations.  There appears to be no mention of such limitations in the specification, and therefore there is not clearly proper antecedent basis for the claimed subject matter in the specification.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 101

The rejection of Claims 1, 2, 6-13, and 16-20 under 35 U.S.C. 101 is NOT withdrawn for the reasons detailed above.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6-13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
Claim 2 recites a method that includes receiving a data request, retrieving a set of data records, determining a first token representative of a plurality of second tokens in the data records determined to represent pieces of related information, replacing the second tokens with the first token to generate revised data records, and providing the revised data records as a response to the data request.  The claim also recites obtaining identification information, submitting the identification information to a data bank and delegating storage, and storing data items.  Determining the first token as representative of second tokens in the data records can be performed by correlation (see Claim 9), which is a mathematical operation.  More generally, this determination could also be a mental process.  Replacing the second tokens to generate revised data records is also a mental process that could be performed by hand using pen and paper.  Mathematical relationships or calculations such as correlation are mathematical concepts, which is one of the groupings of abstract ideas set forth in MPEP § 2106.04(a).  See also MPEP § 2106.04(a)(2)(I).  Mental processes are another of the groupings of abstract ideas as per MPEP § 2106.04(a)(2)(III).  Abstract ideas are judicial exceptions as per MPEP § 2106.04(I).  See also Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. 208, 110 USPQ2d 1976 (2014).
These judicial exceptions are not integrated into a practical application because the claim does not recite any use or further action with respect to the revised data records aside from “providing” the revised records.  This is insignificant post-solution activity; for example, see MPEP § 2106.05(g), where selecting information for collection, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).  Providing the revised records only requires a display, printout, generic transmission, or even oral delivery of the revised records and does not provide an improvement to technology, as per TLI Communications LLC v. AV Automotive LLC,  823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016).  See also MPEP § 2106.05(a).  Similarly, submitting the information to a data bank or storing data items is a generic recitation of insignificant post-solution activity.  The recitation of steps being performed in or by a computing apparatus does not constitute anything more than mere instructions to implement the abstract idea on a computer, as per MPEP § 2106.05(f).  The steps of receiving the data request, retrieving records, and obtaining identification information amount to mere data gathering, which is also insignificant extra-solution activity as per MPEP § 2106.05(g).  The abstract ideas are not used to improve the functioning of a computer or to transform an article.  There is no significant further step taken beyond providing a result of data organization or data manipulation that would result in a practical application of the abstract ideas.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as detailed above with respect to the question of a practical application of the judicial exception.  The steps of receiving the request, retrieving the records, obtaining identification information, transmitting or storing data, and providing the revised records are claimed at a high level of generality and are generally directed to receiving or transmitting data over a network or retrieving data from or storing data to memory.  These have been recognized Symantec, TLI, OPI Techs, buySAFE, and Versata.  Therefore, the claim as a whole, whether the steps are considered individually or as an ordered combination, is not directed to significantly more than the abstract idea.  See also the 2019 Guidance.
Dependent Claims 6-11 only recite further details of what the data includes, how the data is manipulated, or how the mathematical correlations are performed.  These do not provide any additional steps or features that would amount to significantly more than the abstract idea.
Claim 1 is directed to a computer storage medium including instructions for performing a method corresponding to that of Claim 2, and includes further details similar to those recited in dependent claims.  There is no particular structure recited in the body of Claim 1; rather, the claim is only limited by its functionality.  This functionality is directed to an abstract idea for similar reasons as detailed above with respect to Claims 2 and 11.  That the claims recite computer software and a network does not constitute anything more than mere instructions to implement the abstract idea on a computer or a limitation to a particular technological environment.  See MPEP § 2106.05(f) and (h).  Therefore, the computer storage medium claim is also not directed to significantly more than the abstract idea.
Claims 12-14 and 16-20 are directed to apparatus having functionality similar to that of Claims 2 and 6-10.  This functionality is directed to an abstract idea for similar reasons as detailed above with respect to Claims 2 and 6-10.  Although the claims broadly recite a communication interface, microprocessor, and memory, these 
Based upon consideration of all of the relevant factors with respect to the claims as a whole, Claims 1, 2, 6-14, and 16-20 are determined to be directed to an abstract idea without a practical application and without significantly more, as detailed above.  Therefore, the claimed inventions are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112

The rejection of Claims 1, 6-10, 16, and 17 under 35 U.S.C. 112(b) as indefinite are NOT withdrawn, because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 1 has been amended to recite “the matching request including identification information of the set of identification information of the first person and excluding any token of the set of tokens associated with the first person” and “the first token different from any token of the set of tokens associated with the first person”.  Independent Claims 2 and 12 have been amended to recite similar limitations.  Although Applicant points to paragraph 0023 and Figure 1 of the disclosure for support (page 9 of the present response), there appears to be no mention of a matching request that excludes any tokens.  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion.  See MPEP § 2173.05(i).  Further, although paragraph 0023 and Figure 1 show a token and a set of tokens, there is no explicit disclosure that the first token is different from any token in the set of tokens.  Therefore, there is not clear written description of the claimed subject matter in the specification.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the set of identification information” in lines 20-21, as well as lines 23, 24-25, 26-27, 31-32, 34-35, and 40-41.  There is not clear antecedent basis for this limitation in the claim, although it appears that this may be intended to refer to the set of identification data recited at line 10.  The claim also recites “identification information of the set of identification information” in lines 40-41.  This phrase appears to be redundant and/or unclear as to whether this is intended to refer to, for example, a subset of the set of identification information, or what this limitation encompasses.  This ambiguity renders the claim indefinite.
Claim 2 recites “identification information of a set of identification information” in line 3.  This phrase appears to be redundant and/or unclear as to whether this is intended to refer to, for example, a subset of the set of identification information, or what this limitation encompasses.  The claim further recites “persons” in line 12 and “the persons” in line 17.  It is not clear whether these persons include the “first person” recited in line 3.  These ambiguities render the claim indefinite.

Claim 7 recites “the set of tokens” in line 1.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the plurality of second tokens in Claim 2.  Claim 7 further recites “the plurality of separate data sources” in line 2.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the plurality of data sources in Claim 2.
Claim 8 further recites “the plurality of separate data sources” in line 2.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the plurality of data sources in Claim 2.  Claim 8 further recites “the set of tokens” in lines 4 and 6.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the plurality of second tokens in Claim 2.
Claim 10 recites “the set of tokens” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims, although it appears that this may be intended to refer to the plurality of second tokens in Claim 2.  Claim 10 further recites “the plurality of separate data sources” in lines 2-3.  There is insufficient antecedent basis for this 
Claim 12 recites “identification information of a set of identification information” in lines 7-8.  This phrase appears to be redundant and/or unclear as to whether this is intended to refer to, for example, a subset of the set of identification information, or what this limitation encompasses.  The claim further recites “persons” in line 17.  It is not clear whether these persons include the “first person” recited in line 8.  These ambiguities render the claim indefinite.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Allowable Subject Matter

The rejection of Claims 1, 2, 6-13, and 16-20 under 35 U.S.C. 102(a)(1) as anticipated by Miu, US Patent Application Publication 2015/0058950, is withdrawn in light of the amendments to the claims.
Claims 1, 2, 6-13, and 16-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(a) and (b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Each of independent Claims 1, 2, and 12 has been amended to recite that a matching request (or data request) includes identification information of the set of .  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492